Exhibit 10.68
EXECUTION VERSION

SECURITY AGREEMENT
This SECURITY AGREEMENT, effective as of December 30, 2015 (as amended, restated
or otherwise modified from time to time, this “Agreement”) made by DraftDay
Fantasy Sports, Inc. (formerly known as Viggle Inc.), a Delaware corporation
(the “Company” or the “Grantor”), in favor of Sillerman Investment Company III,
LLC (the “Secured Party”).


RECITALS
WHEREAS, the Company and the Secured Party are parties to that certain Line of
Credit Grid Promissory Note dated October 24, 2014 between the Company as
borrower and the Secured Party as Lender (the “Note”); and
WHEREAS, under the Note, the Secured Party had the right to consent to
transactions involving the incurrence of indebtedness, changes in the nature of
the Company’s business, transfers of material technology or intellectual
property assets and strategic relationships involving the payment of $1,000,000
or more; and
WHEREAS, in connection with the sale of certain Company assets (the “Asset
Sale”) to Perk.com, Inc. (“Perk”), the Secured Party’s consent was required
because the Asset Sale involved the foregoing; and
WHEREAS, prior to the Company’s entering into the Asset Sale, the Secured Party
consented thereto; and waived its right to claim that the Asset Sale is an event
of default under the Note; and
WHEREAS, in consideration of such consent, and in consideration of the Secured
Party’s agreement to subordinate the Note to amounts owing to Perk, the Company
agreed to provide a subordinated security interest in all of the Company’s
assets to the Secured Party in respect of the amounts outstanding under the
Note; and
WHEREAS, the Grantor has determined that the execution, delivery and performance
of this Agreement directly benefits, and is in the best interest of, the
Grantor.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Party to perform its obligations under the Note,
the Grantor agrees with the Secured Party, as follows:
Section 1.Definitions.
(a)    Reference is hereby made to the Note for a statement of the terms
thereof. All terms used in this Agreement and the recitals hereto which are
defined in the Note or in Articles 8 or 9 of the Uniform Commercial Code as in
effect from time to time in the State of Delaware or such other applicable
jurisdiction (the “Code”), and which are not otherwise defined herein shall




--------------------------------------------------------------------------------




have the same meanings herein as set forth therein; provided that terms used
herein which are defined in the Code as in effect in the State of Delaware on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute.
(b)    As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
“Copyright Licenses” means all written licenses, contracts or other agreements
naming the Grantor as licensee or licensor and providing for the grant of any
right to use or sell any works covered by any copyright.
“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Grantor, all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.
“Event of Default” shall have the meaning set forth in the Note.
“Intellectual Property” means the Copyrights, Trademarks and Patents.
“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
“Lien” means any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights).
“Patent Licenses” means all written licenses, contracts or other agreements
naming the Grantor as licensee or licensor and providing for the grant of any
right to manufacture, use or sell any invention covered by any Patent.
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired, all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office, or in any

2



--------------------------------------------------------------------------------




similar office or agency of the United States or any other country or any
political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or governmental
authority.
“Pledged Companies” means each direct Subsidiary of the Company that has issued
Pledged Interests.
“Pledged Interests” means all of the Grantor’s right, title and interest in and
to all of the Capital Stock now or hereafter owned by such Grantor, regardless
of class or designation, including all substitutions therefor and replacements
thereof, all proceeds thereof and all rights relating thereto, also including
any certificates representing the Capital Stock, the right to receive any
certificates representing any of the Capital Stock, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof, and the right to receive dividends, distributions of income, profits,
surplus, or other compensation by way of income or liquidating distributions, in
cash or in kind, and cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in addition to,
in substitution of, on account of, or in exchange for any or all of the
foregoing.
“Pledged Operating Agreements” means all of the Grantor’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies, as may be amended,
restated, supplemented, or otherwise modified from time to time.
“Pledged Partnership Agreements” means all of the Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Companies that
are partnerships, as may be amended, restated, supplemented, or otherwise
modified from time to time.
“Trademark Licenses” means all written licenses, contracts or other agreements
naming the Grantor as licensor or licensee and providing for the grant of any
right concerning any Trademark, together with any goodwill connected with and
symbolized by any such trademark licenses, contracts or agreements and the right
to prepare for sale or lease and sell or lease any and all Inventory now or
hereafter owned by the Grantor and now or hereafter covered by such licenses.
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Grantor, all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country

3



--------------------------------------------------------------------------------




or any political subdivision thereof), and all reissues, extensions or renewals
thereof, together with all goodwill of the business symbolized by such marks and
all customer lists, formulae and other Records of the Grantor relating to the
distribution of products and services in connection with which any of such marks
are used.
SECTION 2.    Grant of Security Interest. As collateral security for all of the
“Obligations” (as defined in Section 3 hereof), the Grantor hereby pledges and
assigns to the Secured Party, and grants to the Secured Party a continuing
security interest in, all of the following personal property and assets of the
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the “Collateral”), including, without limitation, the
following:
(a)    all Accounts;
(b)    all Chattel Paper (whether tangible or electronic);
(c)    all Documents;
(d)    all Equipment;
(e)    all Fixtures;
(f)    all General Intangibles (including, without limitation, all Payment
Intangibles);
(g)    all Goods;
(h)    all Instruments (including, without limitation, Promissory Notes and each
certificated Security);
(i)    all Inventory;
(j)    all Investment Property (and, regardless of whether classified as
Investment Property under the Code, all Pledged Interests, Pledged Operating
Agreements and Pledged Partnership Agreements);
(k)    all Copyrights, Patents and Trademarks, and all Licenses;
(l)    all Letter-of-Credit Rights;
(m)    all Supporting Obligations; and
(n)    all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;
in each case, howsoever the Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise). Notwithstanding
anything herein to the contrary, the security

4



--------------------------------------------------------------------------------




interest created by this Agreement, and the term “Collateral,” shall expressly
exclude any Capital Stock of (a) any foreign Subsidiary (except for Capital
Stock consisting of more than 65% of the voting power of all classes of Capital
Stock entitled to vote of any first-tier foreign Subsidiary) and (b) DraftDay
Gaming Group, Inc.; provided, in each case, that Collateral shall include all
Proceeds, including all Cash Proceeds and Noncash Proceeds, thereof.
Notwithstanding anything herein to the contrary, the security interest created
by this Agreement shall not extend to, and the term “Collateral” shall not
include, (a) any lease, license, contract, property rights or agreement to which
the Grantor is a party (or to any of its rights or interests thereunder) if the
grant of such security interest would constitute or result in either (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
the Grantor therein or (ii) in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights or
agreement; (b) any Intellectual Property registrations owned and applications
for Intellectual Property registrations to be owned, jointly by the Grantor and
a Person other than the Grantor, including all renewals and extensions thereof,
all rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto; (c) assets
owned by the Grantor on the date hereof or hereafter acquired that are subject
to a Lien if the contract or other agreement in which such Lien is granted (or
the documentation providing for such Lien) validly prohibits the creation of any
other Lien on such assets; (d) any intent-to-use Trademark application to the
extent and for so long as creation by the Grantor of a security interest therein
would result in the loss by the Grantor of any material rights therein; and (e)
in the case of any Collateral that consists of general or limited partnership
interests in a general or limited partnership, the security interest hereunder
shall be deemed to be created only to the maximum extent permitted under the
applicable organizational instrument pursuant to which such partnership is
formed; and in no event shall the Grantor be required to take any actions to
perfect the security interest in any of its assets (including Intellectual
Property) located outside the United States. The Grantor hereby irrevocably
authorizes the Secured Party and its counsel and other representatives, at any
time and from time to time, to file or record financing statements, amendments
to financing statements, and, with notice to the Grantor, other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Secured Party determines appropriate to perfect the
security interests created under this Agreement, and such financing statements
and amendments to financing statements may describe the Collateral covered
thereby as “all assets of debtor, whether now existing or hereafter acquired,
together with all proceeds thereof” or words of similar effect.
SECTION 3.    Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for, so long as the
Note is outstanding, (i) the payment by the Company, as and when due and payable
(by scheduled maturity, required prepayment, acceleration, demand or otherwise),
of all amounts from time to time owing by it under the Note, and (ii) the
payment by the Company, as and when due and payable, of the Termination Fee
under Section 11.3(a) of the Asset Purchase Agreement (clauses (i) and (ii) are
collectively referred to herein as the “Obligations”).
SECTION 4.    Representations and Warranties. The Grantor represents and
warrants as of the date of this Agreement as follows:

5



--------------------------------------------------------------------------------




(a)    Schedule I hereto sets forth (i) the exact legal name of the Grantor, and
(ii) the state of incorporation, organization or formation and the
organizational identification number of the Grantor in such state.
(b)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or other regulatory body, is required
for the grant by the Grantor of the security interest purported to be created
hereby in the Collateral, except (A) for the filing under the Code as in effect
in the applicable jurisdiction of the financing statements described in Schedule
II hereto, all of which financing statements have been or will be duly filed and
are or will be in full force and effect, (B) with respect to Commodity
Contracts, for the execution of a control agreement with the commodity
intermediary with which such commodity contract is carried, (C) with respect to
the perfection of the security interest created hereby in the United States
Intellectual Property and Licenses, for the recording of an appropriate
Assignment for Security, substantially in the form of Exhibit A hereto in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, (D) with respect to the perfection of the security interest
created hereby in foreign Intellectual Property and Licenses, for registrations
and filings in jurisdictions located outside of the United States and covering
rights in such jurisdictions relating to such foreign Intellectual Property and
Licenses, (E) with respect to the perfection of the security interest created
hereby in any Letter-of-Credit Rights, for the consent of the issuer of the
applicable letter of credit to the assignment of proceeds as provided in the
Code as in effect in the applicable jurisdiction, (F) with respect to any action
that may be necessary to obtain control of Collateral constituting Commodity
Contracts, Electronic Chattel Paper, Investment Property or Letter-of-Credit
Rights, the taking of such actions, and (G) the Secured Party having possession
of all Documents, Chattel Paper, Instruments and cash constituting Collateral.
(c)    This Agreement creates in favor of the Secured Party a valid and
enforceable security interest in the Collateral, as security for the Obligations
(except to the extent that enforcement may be affected by laws relating to
bankruptcy, reorganization, insolvency and creditors’ rights and by the
availability of injunctive relief, specific performance and other equitable
remedies).
(d)    The Grantor has delivered to the Secured Party all Collateral
constituting Certificated Securities and Instruments along with blank
endorsements thereof.
(e)    The Grantor does not have any Commercial Tort Claim for an alleged claim
in excess of $100,000.
SECTION 5.    Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding, unless the Secured Party shall otherwise consent in
writing:
(a)    Further Assurances. The Grantor shall at its expense, at any time and
from time to time, promptly execute and deliver all further instruments and
documents and take all further action that the Secured Party may reasonably
request in order to: (i) perfect and protect the security interest purported to
be created hereby; or (ii) enable the Secured Party to exercise and enforce its
rights and remedies hereunder in respect of the Collateral.

6



--------------------------------------------------------------------------------




(b)    Insurance. The Grantor shall, at its own expense, maintain insurance
(including, without limitation, commercial general liability and property
insurance) with respect to the Equipment and Inventory in such amounts, against
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any governmental authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated. To the
extent requested by the Secured Party at any time and from time to time, each
such policy shall name the Secured Party as an additional insured party and/or
loss payee, as applicable, thereunder (without any representation or warranty by
or obligation upon the Secured Party) as its interests may appear. The Grantor
shall, if so requested by the Secured Party, deliver to the Secured Party
original or duplicate policies of such insurance and, as often as the Secured
Party may reasonably request, a report of a reputable insurance broker with
respect to such insurance.
(c)    Provisions Concerning the Accounts and the Licenses. The Grantor shall
give the Secured Party at least 5 days’ prior written notice of any change in
the Grantor’s name, identity, organizational structure or jurisdiction of
incorporation, organization or formation.
(d)    Intellectual Property. If applicable, the Grantor shall duly execute and
deliver the applicable Assignment for Security in the form attached hereto as
Exhibit A. The Grantor (either itself or through licensees) shall take all
action necessary to maintain all of the material Intellectual Property in full
force and effect, and the Grantor shall not do any act or knowingly omit to do
any act whereby any material Intellectual Property may become invalidated;
provided, however, the Grantor shall have no obligation to use or to maintain
any Intellectual Property (i) that Grantor determines in its reasonable
discretion that such application or registration of such Intellectual Property
is no longer material or useful to its business or operations, or that pursuit
or maintenance of such application or registration is no longer reasonable,
prudent or beneficial to Grantor or its operations, (ii) that relates solely to
any product or work, that has been, or is in the process of being, discontinued,
abandoned or terminated, (iii) that is being replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the Lien created by this Agreement or (iv) that is
substantially the same as another Intellectual Property that is in full force,
so long the failure to use or maintain such Intellectual Property does not
materially adversely affect the validity of such replacement Intellectual
Property and so long as such other Intellectual Property is subject to the Lien
and security interest created by this Agreement. The Grantor shall furnish to
the Secured Party from time to time upon its reasonable (but not more frequently
than on a quarterly basis) request statements and schedules identifying and
describing the material Intellectual Property and material Licenses in
connection with the Intellectual Property and Licenses, all in reasonable detail
and promptly upon request of the Secured Party.
(e)    Notices of Additional Collateral. Grantor shall promptly notify the
Secured Party upon acquiring any Collateral constituting Certificated
Securities, Instruments, Uncertificated Securities, Securities Accounts,
Securities Entitlements, Commodities Accounts, Electronic Chattel Paper,
Letter-of-Credit Rights or Commercial Tort Claims.

7



--------------------------------------------------------------------------------




(f)    Additional Perfection Steps with respect to Certificated Securities and
Instruments. Grantor shall take all actions necessary to: (i) establish the
Secured Party’s “control” (within the meanings of Sections 8-106 and 9-106 of
the UCC) over any portion of the Collateral constituting Certificated
Securities; and (ii) deliver any portion of the Collateral constituting
Instruments to the Secured Party along with blank endorsements thereof.
(g)    Additional Perfection Steps with respect to Certain other Collateral. If
an Event of Default occurs and is continuing, Grantor shall, upon the Secured
Party’s request, (i) establish the Secured Party’s “control” (within the
meanings of Section  9-106 of the UCC) over any portion of the Collateral
constituting Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodities Accounts; (ii)  upon the Secured Party’s request,
establish the Secured Party’s “control” (within the meanings of Section 9-105 of
the UCC) over any portion of the Collateral constituting Electronic Chattel
Paper; and (iii) upon Secured Party’s request, establish the Secured Party’s
“control” (within the meanings of Section 9-107 of the UCC) over any portion of
the Collateral constituting Letter-of-Credit Rights.
(h)    Commercial Tort Claims. Grantor hereby covenants and agrees that with
respect to any Commercial Tort Claim for an alleged claim in excess of $100,000
hereafter arising, it shall notify the Secured Party in writing and deliver
updated applicable schedules, identifying such new Commercial Tort Claims.
SECTION 6.    Remedies Upon Event of Default. If any Event of Default shall have
occurred and be continuing upon prior written notice to the Company:
(a)    The Secured Party may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(A) sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Secured Party may deem commercially reasonable and/or (B) lease,
license or dispose of the Collateral or any part thereof upon such terms as the
Secured Party may deem commercially reasonable. The Grantor agrees that, to the
extent notice of sale or any other disposition of its respective Collateral
shall be required by law, at least ten (10) days’ notice to the Grantor of the
time and place of any public sale or the time after which any private sale or
other disposition of its respective Collateral is to be made shall constitute
reasonable notification. The Secured Party shall not be obligated to make any
sale or other disposition of any Collateral regardless of notice of sale having
been given. The Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Secured Party shall be made without warranty, (ii)
the Secured Party may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely affect the commercial reasonableness of any such
sale of Collateral.
(b)    Any cash held by the Secured Party as Collateral and all Cash Proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Collateral shall be applied by
the Secured Party against all or any part of the Obligations in such order as
the Secured Party shall elect. Any surplus of such cash or Cash Proceeds

8



--------------------------------------------------------------------------------




held by the Secured Party and remaining after the satisfaction in full of all of
the Obligations shall be paid over to the Company or to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
(c)    In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Note for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Secured Party
to collect such deficiency.
(d)    The Secured Party may perform any and all of its duties and exercise its
rights and powers hereunder by or through, or delegate any and all such rights
and powers to, any one or more agents appointed by the Secured Party. The
indemnification provisions of Article 10 of the Note shall apply to any such
agent to the same extent it applies to the Lender.
SECTION 7.    Notices, Etc. All notices and other communications provided for
hereunder (a) shall be given in the form and manner set forth in the Note and
(b) shall be delivered (i) in the case of notice or other communications to the
Grantor, by delivery of such notice to the Company to its address, facsimile
number or e-mail address specified in the Note or at such other address,
facsimile number or e-mail address as shall be designated by the Company in a
written notice to the Secured Party in accordance with the provisions thereof or
(ii) in the case of notice or other communications to the Secured Party, by
delivery of such notice to the Secured Party to its address, facsimile number or
e-mail address set forth below or at such other address as shall be designated
by the Secured Party in a written notice to the Company.

9



--------------------------------------------------------------------------------




 
If to the Grantor:
 
DraftDay Fantasy Sports, Inc.
902 Broadway, 11th Floor, New York, New York 10010
Attention: General Counsel
Telephone: 212-231-0092
Facsimile: 646-417-7393
E-mail: tom@viggle.com
 
with a copy to:
 
Greenberg Traurig
200 Park Avenue, New York, New York 10166
Attention: Dennis Block
Telephone: 212-801-2222
Facsimile: 212-805-5555
E-mail: blockd@gtlaw.com 
 
If to the Secured Party:
 
Sillerman Investment Company III, LLC
902 Broadway, 14th Floor, New York, New York 10010
Attention: Robert F.X. Sillerman
Telephone: 646-561-6388
Facsimile: 646-417-7393
E-mail: carol@sfxii.com 


10



--------------------------------------------------------------------------------








SECTION 8.    Miscellaneous.
(a)    Upon satisfaction in full of the Obligations, (i) this Agreement and the
security interests created hereby shall automatically terminate and all rights
to the Collateral shall revert to the Grantor, and (ii) the Secured Party shall,
upon the Grantor’s request and at the Grantor’s expense, (A) return to the
Grantor such of the Collateral as shall not have been sold or otherwise disposed
of or applied pursuant to the terms hereof, and (B) execute and deliver to the
Grantor such documents as the Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.
(b)    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The Grantor irrevocably submits to the non- exclusive
jurisdiction of the state and federal courts sitting in the State of Delaware
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Grantor hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(c)    This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof. Any
party delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

11



--------------------------------------------------------------------------------




(d)    If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
(e)    Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.
(f)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
(g)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. For clarification purposes, the
Recitals are part of this Agreement.
(h)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).
(i)    THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE PARTIES SOLELY
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATER HEREOF. No provision of this Agreement may be amended other than
by an instrument in writing signed by the Grantor and the Secured Party. No
waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized on this 10th day of February,
2016.
 
 
COMPANY:
DRAFTDAY FANTASY SPORTS, INC.
 
 
 
By:
 
 
 
 
 
Name:
Title:



 
 
ACCEPTED BY:
SILLERMAN INVESTMENT COMPANY III, LLC
 
 
 
By:
 
 
 
 
 
Name:
Title:






13

